
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


         SEPARATION AND COMMON SERVICES AGREEMENT

between

NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.

and

THE NASDAQ STOCK MARKET, INC.

Dated as of January 1, 2002

--------------------------------------------------------------------------------


TABLE OF EXHIBITS


EXHIBIT A: NASDAQ INFORMATION MANAGEMENT SCHEDULE

--------------------------------------------------------------------------------



        THIS SEPARATION AND COMMON SERVICES AGREEMENT (Agreement), dated as of
January 1, 2002 (Effective Date), is by and between the National Association of
Securities Dealers, Inc., a Delaware nonprofit corporation with its principal
place of business located at 1735 K Street, N.W., Washington, D.C. 20006 (NASD)
and The Nasdaq Stock Market, Inc. (Nasdaq), a Delaware corporation with its
principal place of business located at One Liberty Plaza, New York, New York.


W I T N E S S E T H:


        WHEREAS, Nasdaq and NASD desire to procure certain services necessary
for the efficient operation of their respective businesses;

        WHEREAS, NASD and Nasdaq are each uniquely qualified to provide such
services to the other; and

        WHEREAS, each Party desires to provide and obtain from the other the
services described in this Agreement on the terms and conditions set forth in
this Agreement.

        NOW, THEREFORE, for and in consideration of the agreements set forth
below, Nasdaq and NASD hereby agree as follows:

SECTION 1    DEFINITIONS AND CONSTRUCTION.

        1.01    Definitions.    The following defined terms used throughout this
Agreement will have the meanings specified below. Additional definitions of
specific terms used in this Agreement may be found in subsequent Sections.

Affiliate will mean, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by or is under common Control with such
entity, provided that Services need only be provided within the United States
and only during normal Nasdaq hours of operation. A list of Affiliates of the
Parties is attached hereto. Additional entities can be added with consent of the
other Party, not to be unreasonably withheld.

Agreement will mean this Separation and Common Services Agreement by and between
Nasdaq and NASD.

Change(s) will mean any change in the Services, the manner in which the Services
are provided, the composition of the Services, the Fees, or relevant operating
and security procedures.

Claim will mean any (1) written demand or (2) civil, criminal, administrative or
investigative action or proceeding by a third Person against either Nasdaq or
NASD, or an Indemnitee.

Control will mean, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.

Fees will mean the amounts payable by one Party to the other Party under the
terms of this Agreement for: (i) for the Services provided; and (ii) any other
amounts payable by one Party to the other Party pursuant to this Agreement.

Governmental Authority will mean any Federal, state, municipal, local,
territorial, or other governmental department, regulatory authority, judicial or
administrative body, whether domestic, foreign or international.

Information will mean NASD Information and Nasdaq Information, collectively.

2

--------------------------------------------------------------------------------




Intellectual Property shall means designs, processes, inventions, works, ideas,
databases, information, documents, and other subject matter to the extent they
are protected by Intellectual Property Rights.

Intellectual Property Rights shall mean registered and unregistered patents,
patent applications, trade marks and service marks, copyrights, trade names,
publicity rights, Software, data bases, trade secrets, proprietary information
and all rights created under Laws that permits a person, independently of
contract, to control or preclude another person's use on the basis of the rights
holder's interest.

Interest will mean the prime commercial rate plus one percent per annum as
announced from time to time by JP Morgan Chase & Co. at its principal office in
the United States.

Law will mean any declaration, decree, directive, legislative enactment, order,
ordinance, regulation, rule or other binding rule, interpretation, or
restriction of or by any Governmental Authority.

Losses will mean any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any Claim, default or assessment).

NASD Information will mean all NASD and NASD Affiliates' data and information in
the possession of NASD or Nasdaq whether prior to or during the course of
performing this Agreement that was obtained or acquired from or on behalf of
NASD or compiled, processed, or maintained by NASD. NASD Information includes,
but is not limited to, operational, financial, legal, regulatory, health, pay,
benefits, employment and other human resources data, as well as information
relating NASD members (including registered representatives and associated
persons) or regulatory transactions.

Nasdaq Information will mean all Nasdaq data and information in the possession
of NASD whether prior to or during the course of performing this Agreement that
was obtained or acquired from or on behalf of Nasdaq; compiled, processed, or
maintained by NASD; or is information that was produced by the NASD in
connection with its provision of Services to Nasdaq under the terms of this
Agreement. Nasdaq Information includes financial, legal, health, pay, benefits,
employment and other human resources data, as well as information relating to
Nasdaq broker/dealers, members, associated persons, issuers, other market
participants or their customers, or market transactions.

Parties will mean Nasdaq and NASD, collectively.

Party will mean either Nasdaq or NASD, as the case may be.

Person will mean an individual, corporation, partnership, proprietorship,
Governmental Authority, or other legal entity.

Related Documentation will mean, with respect to Software all materials,
documentation, specifications, technical manuals, user manuals, flow diagrams,
file descriptions and other written information that describes the function and
use of such Software.

Regulatory Services Agreement will mean the Regulatory Services Agreement
between NASD Regulation, Inc. and The Nasdaq Stock Market, Inc. dated June 28,
2000, as amended.

Services will mean, collectively, the goods and services (including hardware,
software, information and datafeeds) provided by one Party to the other pursuant
to this Agreement, and any assistance provided to one Party by the other after
the termination, cancellation, or expiration of this Agreement. Service will
mean a particular service provided by one Party to the other pursuant to

3

--------------------------------------------------------------------------------




this Agreement, and any assistance provided to one Party by the other after the
termination, cancellation, or expiration of this Agreement. Services to Nasdaq
will include its Affiliates.

Software will mean the object code and, if expressly provided for in this
Agreement, the source code versions of any applications programs, operating
system software, computer software languages, utilities, other computer programs
and Related Documentation, in whatever form or media, including the tangible
media upon which such applications programs, operating system software, computer
software languages, utilities, other computer programs and Related Documentation
are recorded or printed, together with all corrections, improvements, updates,
upgrades, versions and releases thereof.

Term will mean the Initial Term and any Renewal Term or continuation of this
Agreement pursuant to Section 2 herein.

        1.02    Incorporation and References.    In this Agreement and the
Exhibits to this Agreement:

(1)the Exhibits to this Agreement are hereby incorporated into and deemed part
of this Agreement and all references to this Agreement will include the Exhibits
to this Agreement;

(2)references to an Exhibit, Section or Article will be to such Exhibit to, or
Section or Article of this Agreement unless otherwise provided;

(3)references to days will mean calendar days unless otherwise provided;

(4)references to any Law will mean references to such Law in changed or
supplemented form or to a newly adopted Law replacing a previous Law; and

(5)references to and mentions of the word "including" or the phrase "e.g." will
mean "including, without limitation."

        1.03    Headings.    The Article and Section headings, Table of Contents
and Table of Exhibits are for reference and convenience only and will not be
considered in the interpretation of this Agreement.

        1.04    Interpretation of Documents.    Except as otherwise expressly
agreed between the parties, in the event of a conflict between the provisions in
one of the following documents and another, the provisions will prevail in this
order: (1) the particular Statements of Work, Ordering Document, Exhibit, or
amendments or schedules to a Service Level Agreement ("SLA") for the affected
Service, in reverse chronological order; (2) amendments to the affected SLA, in
reverse chronological order; (3) the SLA; (4) amendments to this Agreement, in
reverse chronological order; then (4) this Agreement.

SECTION 2    TERM.

        2.01    Initial Term.    The initial term of this Agreement will
commence on the Effective Date and expire on December 31, 2002 (Initial Term)
unless this Agreement is cancelled or terminated by the Parties prior to that
date in accordance with the terms set forth in this Agreement.

        2.02    Individual Services.    A description of each of the Services
that a Party will provide to the other, the cost of that Service, and the period
for the provision of that Service is set forth in a Service Level Agreement
(SLA), which when signed by both Parties will be considered a part of this
Agreement. Certain SLAs may contain a list of specific dependencies that the
Parties agree could cause Nasdaq to be unable to terminate Services under that
SLA by the end of the Initial Term, in which case that SLA will continue in
accordance with the Term provision stated in that SLA; the Fees for Services
during any such extension will be negotiated between the Parties or in the
absence of agreement, the then existing price. In any event, for any Services,
Nasdaq has the option to extend particular Services it desires for up to one
ninety (90) day extension period after the end of the Initial

4

--------------------------------------------------------------------------------


Term (or the extended Term stated in a particular SLA). The following is a list
of the SLAs that will be executed in the performance of this Agreement:

        Legal Services;

        Application Provisioning Services;

        Finance Services;

        Procurement Services;

        GlobalNet;

        Affinity Marketing;

        and

        Telecommunications Services.

        The Parties may mutually agree to amend the terms of any or all of the
SLAs.

        2.03    Renewal.    This Agreement will continue after the Initial Term
until each Service Level Agreement (SLA) between the Parties has terminated or
been cancelled. The Parties may mutually agree to renew this Agreement or any
SLA at any time prior to the expiration of the Initial Term or the SLA's stated
term.

SECTION 3    SERVICES.

        3.01    Services.    Commencing as of the Effective Date, the Parties
will each provide to the other and its Affiliates and receive from the other
Party, except as otherwise set forth:

        (1)  Services on a non-exclusive basis;

        (2)  administrative functions reasonably related and necessary for a
Party's performance in connection with the foregoing; and

        (3)  any services or responsibilities not specifically described in this
Agreement that are mutually agreed upon by the Parties.

        The Parties acknowledge and agree that the terms and conditions of:
(i) Nasdaq's assignment of the Trade Reporting and Compliance Engine (TRACE) to
NASD and Nasdaq's operation of such system; (ii) Nasdaq's provision of systems
and services directly (or indirectly) to Amex; (iii) a party's use of office
space within a facility of the other covered by the "Shared Facilities
Agreement" or a sub-lease; (iv) Nasdaq's provision of systems or services for
the Alternative Display Facility; (v) any other separately controlled or
contracted for services (i.e. Pink Sheets) and (vi) regulatory services pursuant
to the Regulatory Services Agreement, will each be the subject of a separate
agreement and are not set forth in this Agreement; this Agreement is not to be
construed to be in conflict with any of these agreements; in the event of a
conflict between the terms of one of these agreements and this Agreement, the
terms of the other agreement will control. Nothing in this Agreement is meant to
alter, diminish or in any way affect any of the terms and conditions of the
Regulatory Services Agreement (or any of the other above listed agreements), as
between NASDR and Nasdaq. Any Services may be provided through an independent
consultant reasonably acceptable to the receiving Party (e.g., Amex would
generally not be an acceptable Person) and the Party that is providing Services
through an independent consultant will be responsible for such independent
contractor as if such contractor was the providing Party's employee.

        3.02    Requests for Change Requests.    If a Party requests a change in
a Service, an SLA, or this Agreement (Change Request), it shall provide notice
of such Change Request to the other Party. Each

5

--------------------------------------------------------------------------------

Change Request will include the requesting Party's estimate (up or down) in the
cost, resources, schedules, developmental, operational, and other impacts that
the requested change will entail (understanding that if an initial Change
Request is made by the receiving Party, it may not be in a position to estimate
one or more of the above elements). The Parties shall work, as reasonably
requested by a Party, to exchange such information as is reasonably necessary
for Parties to evaluate the need and impact of the requested change. The other
Party will then review the Change Request and provide the requesting Party with
its written version of a Change Request including the cost, resources,
schedules, developmental, operational, and other resource impacts that the
requested change will entail. Except as required early by the applicable SLA,
the response shall be delivered within fourteen (14) days of its receipt of the
Change Request, in the case of Applications Provisioning or GlobalNet related
services, thirty (30) days. If the Parties agree upon a Change Request, then
such Change Request will be implemented and any changes shall be binding on the
Parties and any applicable SLA will be automatically amended to incorporate such
change. A Change Request may not become effective, however, unless signed by
both Parties. The parties agree that any Change Request to the GlobalNet and
Applications Provisioning SLAs shall be submitted to the respective Change
Control Board and the Parties shall follow the procedures outlined in the
Additional Legal Terms. If the Parties are unable to agree upon a Change Request
for any other SLA, the issue will be escalated to the designated Program
Executives for resolution.

        3.03    Approvals.    Each Party warrants that it will, at its sole
expense, comply with all applicable Laws, regulations, and requirements, and
that its performance of the Agreement will not cause it, the receiving Party, an
Indemnitee, or the subject of the Service to violate any state, federal or local
Laws. Each Party will at all times exercise due care, prudence and diligence in
carrying out its duties and responsibilities under this Agreement. Each Party
will obtain and maintain all necessary licenses, permits or government approvals
as may be necessary for it to perform this Agreement. Each Party further
warrants that it will cooperate with and assist the other Party in obtaining and
maintaining any such approvals as applicable, to the extent reasonably possible,
if: (i) requested to do so by the other Party in writing; and (ii) without
limiting the requesting Party's obligations under this Agreement. Nasdaq, in a
timely manner, will provide to NASD all information necessary to complete
required government filings and reports pursuant to their joint and several
Agreements with the City of New York, and the State of New York and NASD's
Agreement with the State of Maryland. This obligation survives the termination
of this Agreement.

        3.04    Third Person Agreements.    Both Parties understand that the
provision of Services by the other Party may involve obtaining goods and
services from third Persons (other than either Party's Affiliates). Unless
otherwise noted in the SLA, the providing Party will be responsible for
contracting directly with such third Person for such goods and services as are
needed for it to provide the Services. If the SLA requires the receiving Party
to directly contract, the Party providing such Services will provide such
assistance to the Party receiving the Services as such Party may reasonably
require to enable it to contract directly with such third Persons.

Section 4    SHARING OF INCIDENTAL SPACE.

        4.01    Use of Facilities.    Either Party may allow the other Party to
use a portion of any of its physical facilities to further the performance of
this Agreement. The use of such facility by another Party does not constitute a
leasehold interest in favor of such Party. Each Party will furnish such physical
facilities with appropriate work space, telephone, fax services, and related
office equipment for use of the other Party as they may agree to further the
performance of this Agreement.

        4.02    Use of Other Resources.    The Parties may also agree to provide
any of their respective resources to the other Party on a temporary basis, upon
such terms and conditions as the Parties may mutually agree upon, to further the
performance of this Agreement.

6

--------------------------------------------------------------------------------


SECTION 5    SERVICE LEVELS.

        5.01    Performance Standards.    Each Party will ensure that the
Services that it provides under the terms of this Agreement are of high quality
and provided in a professional manner. Each Party will make a good faith effort
to provide its Services in a manner that is as cost effective and as efficient
as possible. The standards for the performance of the Services that were in
effect upon the Effective Date of this Agreement will remain in full force and
effect until such time as the Parties may mutually agree upon appropriate new
criteria to replace them. The Parties will amend the SLA that governs the
provision of such Services to incorporate these new standards.

        5.02    Third Person Services.    Where Services are passed through from
a third Person provider (through a legal agreement with the providing Party and
the third Person) to the receiving Party, where the providing Party does not
significantly alter such Services on its own as part of the provision of the
Services, the following terms apply: (1) The providing Party represents and
warrants that it has the right, title, or interest to permit the Services to be
provided to the receiving Party; (2) the terms and conditions (including the
level of Service, responsive times for problems, and penalties for
non-performance) for the third Person Service will be that found in the
underlying contract between the providing Party and the third Person; (3) the
providing Party will not agree to or seek modifications of the third Person
agreement in a way that impacts any Service received by the receiving Party,
without first notifying the receiving Party; (4) the providing Party shall not
waive or otherwise suffer breaches by the third Person of any Service received
by the receiving Party without first notifying the receiving Party; and (5) the
providing Party will undertake all commercially reasonable efforts to:
(i) ensure that there are no disruptions or failures to meet service levels or
other obligations in the Services that are furnished to the receiving Party;
(ii) report and resolve any problems or Disputes that arise in connection with
the third Person's provision of such Services; and (iii) facilitate such
requests for Services or requests for changes in the Services that it receives
from the third Person. The providing Party will act for the receiving Party with
no less than the same level of personnel, effort, and priority that the
providing Party would devote to its own similar Services or problems. If after
exercising all reasonable commercial efforts, the problem, Dispute, or request
is not resolved to the satisfaction of the receiving Party, the receiving Party
shall: accept the terms and conditions as presented; terminate the applicable
Service without penalty; be given the right to try to negotiate with the
supplier, or supply its own alternative.

SECTION 6    SERVICE LOCATIONS.

        6.01    Service Locations.    Any Party providing Services to the other
Party will provide the other Party with such reasonable prior Notice of its
intent to change the location from which it provides such Services as the other
Party may reasonably require in order to avoid the disruption of its normal
business operations.

        6.02    Data Security.    NASD will continue to enforce NASD information
security policies and standards (as of the Effective Date), and maintain
applicable reasonable safeguards against the destruction, loss or alteration of
Nasdaq Information ("Data Safeguards"). In the event NASD discovers or is
notified of a breach or potential breach of security relating to Nasdaq
Information, NASD will immediately: (i) Notify the Nasdaq Information Security
Officer of such breach or potential breach; and (ii) if the applicable Nasdaq
Information was in the possession of NASD at the time of such breach or
potential breach, NASD will: (a) investigate and remediate the effects of the
breach or potential breach; and (b) provide Nasdaq with reasonable assurances
that such breach or potential breach will not recur.

7

--------------------------------------------------------------------------------

SECTION 7    PERSONNEL.

        7.01    Conduct of Personnel.    Each Party warrants that while on-site
at a facility of the other Party, its personnel will comply with the sections of
the other Party's Employee Handbook related to Equal Employment Opportunities,
Sexual Harassment, and Substance Abuse Policies as if its personnel were
employees of such Party. Each Party will provide the other Party with a current
copy of its Employee Handbook within ten (10) days of the Effective Date of this
Agreement. Each Party will also promptly provide the other Party with copies of
any updates to its Employee Handbook.

        7.02    Security.    Each Party will cause its personnel to comply with
the security regulations and oral security instructions at each of the other
Party's facilities that they visit.

        7.03    Personnel Status; Taxes.    The providing Party represents and
warrants that neither it nor the providing Party's Persons shall be an employee
of the receiving Party for any purpose whatsoever. The providing Party shall be
responsible for the payment of all unemployment, social security and other
payroll taxes of all Persons who are engaged in the performance of the Services.
If, at any time, any liability is asserted against the receiving Party for
unemployment, social security or any other payroll tax related to, the providing
Party or the providing Party's Persons, then the providing Party shall indemnify
and hold harmless the receiving Party and its Indemnitees from any such
liability, including, without limitation, any such taxes, any interest or
penalties related thereto, and reasonable attorney's fees and costs. Further,
the providing Party shall cause Persons to waive any and all Claims, and to
release the receiving Party from any and all liability, arising from or relating
to any assertion that such Persons were employees of the receiving Party by
virtue of this Agreement and the Services performed hereunder, including,
without limitation, any Claims of entitlement to the benefits accorded employees
by the receiving Party.

        7.04    Removal of Personnel.    If either Party notifies the other
Party that it has a bona fide business reason for removal of personnel or an
entity provided by the other Party, the notified Party will promptly
(a) investigate the matter and take appropriate action which may include:
(i) removing the applicable person or entity from the provision of the services
related to that Party's performance of this Agreement and providing the
notifying Party with prompt written Notice of such removal; and (ii) replacing
the applicable person or entity with a similarly qualified one; or (b) take such
other action as is appropriate to prevent a recurrence. For alleged breaches of
security and violations of confidentiality while a Party's personnel is on the
other Party's site or in instances where a Party reasonably believes that the
other Party's personnel or entity poses a risk to the operation of its business
while on that Party's site, the Party may remove the personnel or entity in
question, provided, that, it first notifies the other Party of its concerns if
it is reasonably feasible for it to do so. The Party whose personnel or entity
were removed will promptly replace such personnel at its own cost.

        7.05    Improper Conduct.    In the event that either Party suspects
that any personnel or entity used by the other Party who has been involved in
the performance of this Agreement has been involved in improper, illegal or
unethical use of any data or information gained from such performance or
received as part of the Services, then it may notify the other Party and request
that it conduct an investigation of such individual or entity. The Party
requesting such investigation will provide such assistance to the other Party in
such Party's conduct of an investigation as that Party may reasonably request.
The other Party shall promptly investigate the matter and take all appropriate
actions to cure the matter and prevent a recurrence.

SECTION 8    MANAGEMENT AND CONTROL.

        8.01    Program Manager.    Each Party will appoint a manager who will
act as its liaison to the other Party (Program Manager). This individual will:
(i) serve as the Party's primary contact for the receipt of relevant information
about the performance of this Agreement, for presentation and resolution of any
Dispute, issue, or problem, and for the creation and the Party's commitment to
action items to resolve

8

--------------------------------------------------------------------------------

Disputes, issues, or problems; (ii) attend twice monthly (or such interval as
the Program Manager's agree) meetings with the other Party's Program Manager;
(iii) attend ad hoc meetings within five (5) business days of a demand for one
from the other Party's Program Manager; and (iv) report monthly to his or her
Party's Program Executive on any material issues related to the performance of
the Agreement that may have arisen between the Parties. The Parties may change
their Program Manager at any time by providing the other Party with prior
written Notice of such change.

        8.02    Program Executives.    Each Party will appoint an Executive Vice
President or Senior Officer level manager who is not also the Program Manager
(Program Executive) who will serve as the primary representative of that Party
under this Agreement. Each Party may, in its sole discretion, change its Program
Executive at any time upon prior Notice to the other Party. Each Program
Executive will: (i) have overall responsibility for managing and coordinating
the daily performance of his or her Party's obligations under this Agreement;
and (ii) be authorized to act for and on behalf of his or her Party with respect
to all matters relating to this Agreement. Notwithstanding the foregoing, a
Program Executive may, upon Notice to the other Party, delegate such of his or
her responsibilities to other employees of his or her Party as the Program
Executive may deem appropriate.

        8.03    Management Reports.    The Party that provides Services will
provide the receiving Party with such documentation and written reports as the
Parties may mutually agree upon in order to efficiently monitor the providing
Party's provision of the Services, but in no case less than quarterly.

SECTION 9    OWNERSHIP.

        9.01.1    Proprietary Rights.    The following provisions set forth the
rights and obligations of the Parties with respect to Intellectual Property
Rights. Exhibit A sets forth the Intellectual Property Rights for the
Intellectual Property listed there. Except as set forth in Exhibit A, the
following sections apply:

        (a)    Existing Intellectual Property.    Except as may be explicitly
provided in Exhibit A, each Party will retain all Intellectual Property Rights
in any software, goods, ideas, processes, inventions, designs, concepts,
know-how, development tools, works, marks, techniques or any goods, services,
material, or information subject to Intellectual Property Rights that it owned
or developed prior to the date of this Agreement, or acquired or developed after
the date of this Agreement without reference to or use of the Intellectual
Property of the other Party. All software that is licensed by a Party from a
third Person vendor will be and remain the property of such vendor.

        (b)    New Intellectual Property.    All Intellectual Property created
under the terms of this Agreement is known as "New Intellectual Property". New
Intellectual Property created solely for the receiving Party shall be owned by
the receiving Party. New Intellectual Property created for the use of both
Parties shall be jointly owned by the Parties, and either Party may utilize the
New Intellectual Property Rights in any manner it sees fit (subject to duties
related to Confidential Information) without seeking consent from the other
Party, and without accounting to the other Party for revenues. An owning Party
shall have right, title and interest, including worldwide Intellectual Property
Rights, in and to the New Intellectual Property and all copies made from it. The
other Party hereby irrevocably assigns, transfers and conveys to the owning
Party without further consideration such right, title and interest in and to
such New Intellectual Property and warrants that the assignment, transfer, or
conveyance includes any third Person intellectual property, where the creating
party may legally assign, transfer or convey such third Person intellectual
property. The other Party acknowledges that the owning Party and the successors
and permitted assigns of the owning Party shall have the right to obtain and
hold in their own names the aforementioned Intellectual Property Rights in and
to the New Intellectual Property. The other Party agrees, at the owning Party's
reasonable cost, to execute any documents or take any other actions as may
reasonably be necessary, or as the owning Party may request, to perfect the
owning Party's ownership of any such New Intellectual Property. The owning Party
hereby grants to the

9

--------------------------------------------------------------------------------




providing Party, solely to provide the Services, a non-exclusive,
non-transferable, limited right to have access to and use the New Intellectual
Property. The creating Party hereby grants to the receiving Party, during the
Term and the Termination Assistance Period, a fully paid-up, non-exclusive,
limited right to have access to and use the creating and any third Person
software and tools, solely to the extent that such access and use is reasonably
required in order for the receiving Party to receive and use the Services during
and after the Term where the creating party may legally assign, transfer or
convey such third Person intellectual property. Upon the receiving Party's
request, the creating Party shall provide the receiving Party with a list of all
the creating Party or third Person Intellectual Property (including software and
tools) being used to provide the Services as of the date of such request or
embedded in the New Intellectual Property. Except as expressly granted herein,
the creating Party shall retain all right, title and interest in and to the
creating Party's Software and Tools.

        9.01.2    Licenses.    No licenses will be deemed to have been granted
by either Party to any of the Intellectual Property, except as otherwise
expressly provided in this Agreement. The provisions of this Section will
survive the cancellation, termination, or expiration of this Agreement and each
SLA.

        9.02    Intellectual Property Rights in Information.    Except as may be
provided in Exhibit A or elsewhere in this Agreement, this Agreement in not
meant to modify the Intellectual Property Rights of either party in the
Information. Nasdaq shall at any time have access to (including obtaining a copy
of) Nasdaq Information in the possession of NASD or its Affiliates or any third
Person. NASD shall at any time have access to (including obtaining a copy of)
NASD Information in the possession of Nasdaq or its Affiliates or any third
Person. NASD (and any subcontractors authorized in an SLA, ordering or other
written document, to provide Services to Nasdaq in accordance with this
Agreement) is hereby authorized to have access to and to make use of the Nasdaq
Information as is appropriate for the performance by NASD of its obligations
under each SLA. NASD will not use the Nasdaq Information for any purpose other
than providing the Services or as defined in Section 15.9 and 15.10. NASD agrees
that misuse of any Nasdaq Information may be subject to violation of the U.S.
Insider Trading Act, or other applicable Law. Nasdaq will not use NASD
Information for any purpose other than as provided in Sections 15.9 and 15.10,
herein.

        9.03    Non-Use of Names and Marks.    Except as otherwise set forth
herein, each Party will retain all right, title and interest in and to its
trademarks and service marks, registered or unregistered, (collectively, the
Marks). Neither Party may use any trademark, service mark, copyright, patent or
other Intellectual Property of the other Party or the other Party's subsidiaries
or affiliates, registered or unregistered, without the prior written consent of
the other Party. Nasdaq further agrees that it will not use the names "National
Association of Securities Dealers, Inc.", "NASD", "NASD Regulation, Inc.",
"NASDR", "American Stock Exchange" or "Amex" in any advertising or promotional
media of Nasdaq without the prior written consent of NASD. NASD also agrees that
it will not use the names "The Nasdaq Stock Market, Inc.", "Nasdaq", or any mark
that uses "Nasdaq" or any Nasdaq owned graphical mark as a part, in any
advertising or promotional media of the NASD without the prior written consent
of Nasdaq.

SECTION 10.    [Intentionally Omitted.]

SECTION 11    CONTINUED PROVISION OF SERVICES.

        11.01    Force Majeure.    Neither Party will be liable for delay or
failure in performance of any of the acts required by this Agreement when such
delay or failure arises from circumstances found to be beyond its reasonable
control including acts of God. The Party prevented from performing its
obligations under this Agreement by such force majeure event will be excused
from such performance for as long as such: (i) force majeure event continues;
and (ii) such Party continues to use its best

10

--------------------------------------------------------------------------------

efforts to recommence performance of its obligations under this Agreement
whenever and to whatever extent possible without delay, including through the
use of alternate sources, workaround plans or other means. If the period of
non-performance exceeds ten (10) calendar days, then the Party to whom the
performance is due will have the right to cancel any affected SLAs upon five
(5) calendar days prior written Notice with the right to cure within the stated
period.

        11.02    No Payment for Unperformed Services.    If a Party fails to
provide the Services in accordance with this Agreement due to the occurrence of
a force majeure event, the Fees will be adjusted in a manner such that the other
Party is not responsible for the payment of any Fees for Services that a Party
failed to provide.

SECTION 12    PAYMENTS AND INVOICING.

        12.01    Payment Procedures.    Each Party will pay all invoices not in
dispute within thirty (30) days of its receipt of such invoice. The format of
invoices will be mutually agreed upon by the Parties. Each Party will review
each invoice that it receives upon receipt to verify that it contains the
information required by the Parties and is consistent with the pricing
structures as set forth in this Agreement. Each Party will review the amount
that it invoiced the other Party for the provision of Services at the end of
each month and will modify the amount that it bills the other Party for the next
month to reflect any adjustments that are necessary to reconcile the amount of
Services that it actually provided to the other Party during the preceding
month. The providing Party may not invoice more than sixty (60) days after the
end of the month for Services provided in that month; the receiving Party may
not start a Dispute over an invoice more than sixty (60) days after its receipt
(for Services rendered before the date of the signing of an SLA, the sixty
(60) days for starting a Dispute runs from the SLA signature date). Each Party's
Program Manager will attempt to resolve such disagreements through the
procedures set forth in Section 17 of this Agreement. The Parties will then
resolve any remaining disagreements through the procedures set forth in
Section 17 of this Agreement. All invoices may be paid by electronic funds
transfer.

        12.02    Overdue Invoices.    Each Party may charge the other Party
Interest on any undisputed invoices that the other Party failed to pay within
forty-five (45) days of its receipt of such invoice. This Interest may be
assessed monthly.

        12.03    Cost Reduction Strategies.    For those Services that are
governed by SLAs that extend beyond December 31, 2002, the Parties will review
the pricing structures and methodologies for each Service at least annually. The
Parties will also review the feasibility of establishing specific cost reduction
and limitation objectives at least annually.

        12.04    Most Favored Nation Status.    The prices charged by a Party
for the provision of Services during the Term of the Agreement will not be less
favorable in any material respect, than the fees or prices charged to any other
customer entering into an agreement with the Party with respect to the Services.
Should a Party enter into an agreement with another customer (other than an
Affiliate or joint venturer) providing more favorable prices for some or all of
the Services, then this Agreement will be automatically amended to provide the
same more favorable prices to the other Party. The Parties acknowledge and agree
that each Party must be granted reasonable access to relevant cost information
of the other Party in accordance with the provisions herein in order to
reasonably enable the Party that will be paying the relevant Services to
evaluate the basis for the suggested pricing and comparability of such Services.

        12.05    1735 K Payment.    After all Nasdaq personnel has vacated the
premises at 1735 K Street (except for any personnel permitted by NASD to remain
on the premises), NASD shall, within 30 days, pay Nasdaq $500,000.

11

--------------------------------------------------------------------------------


SECTION 13    TAXES.

        13.01    Generally.    The Fees paid for Services will be inclusive of
any applicable sales, use, gross receipts, excise, or other taxes, or fees,
charges, duties, or assessments of Governmental Authorities attributable to
periods on or after the Effective Date based upon or measured by the cost of the
Services or in providing the Services. Neither Party, however, will be
responsible for the payment of any tax assessed on the personal property or net
income of the other Party. Except as otherwise set forth herein, all other taxes
(including any non-United States tax) are the full liability of the party
receiving the Services, and the Party receiving the Services will pay to the
other Party, or reimburse the party providing the Services for the payment of,
or pay directly to the taxing authority, any such taxes however designated,
imposed or levied. To the extent that any sales, use, gross receipts, excise,
value-added or services tax is required by Law to be separately identified in
billings, the Party issuing the invoice will separately identify such tax.

        13.02    Taxes, Assessments and Real Property-related Levies.    Nasdaq
and NASD will each bear sole responsibility for all taxes, assessments and other
real property-related levies on its owned or leased real property, unless a
Party leases or buys real property at the request of the other Party, in which
event, it shall be subject to a separate agreement between the Parties.

SECTION 14    AUDITS.

        Without need for prior Notice where a facility of the receiving Party is
involved, and upon reasonable prior Notice otherwise, the receiving Party will
be provided with reasonable access to any facility, Services, or operations, and
any relevant books, documentation, and records to enable it to conduct audits of
the Services, invoices, and other matters relevant to this Agreement and each
SLA; including (i) verifying the accuracy of charges, and (ii) verifying that
the Services are being provided in accordance with this Agreement, applicable
Law, and the applicable SLA, including any applicable performance criteria,
standards and milestones set forth in such SLA or this Agreement. The providing
Party will cooperate in any audit, will ensure that space and information
reasonably required to conduct the audit is available on a timely basis and will
assist the designated employees of the receiving Party as reasonably necessary.
The providing Party shall ensure that complete and accurate records in
connection with this Agreement are created and maintained until the period when
no claim may be brought under the terms of this Agreement. All information
learned or exchanged in connection with the conduct of an audit, as well as the
results of any audit, is Confidential Information. In the event that such audits
reveal that amounts invoiced to the Party conducting such audit exceeded the
correct amount that should have been invoiced to it (the Party conducting the
audit shall have the burden of producing evidence of the overpayment) by five
percent (5%) or more, the Party being audited will reimburse the auditing Party
for the reasonable cost of such review and audit and the amount of such
overpayment, if any.

SECTION 15 CONFIDENTIALITY.

        15.01    Definition.    The Parties acknowledge and agree that they may
each be given access to, or acquire confidential or proprietary information of
or by the other Party during their performance of this Agreement (Confidential
Information). Confidential Information includes but is not limited to:

•The pricing terms and conditions of this Agreement

•Nasdaq Information

•Information learned or exchanged in connection with the conduct of an audit, as
well as the results of any audit (Section 14).

•The decision of arbitrator(s) (Section 17).

12

--------------------------------------------------------------------------------

•Notes, documents, summaries or reports which either Party prepares from
Confidential Information to the extent such materials specifically refer or
relate to Confidential Information are themselves Confidential Information.

•Personally Identifiable Information ("PII") (i.e. employee data, issuer data or
customer data, including billing data).

        15.02    Duty.    Except as may be explicitly provided in Exhibit A,
each Party will use such Confidential Information only in fulfillment of its
obligations under this Agreement; will hold such Confidential Information in
confidence; and will not disclose, copy or publish any such Confidential
Information without the prior written approval of the other Party unless
otherwise provided in this Agreement. The obligations imposed on the Parties by
this section will survive for a period of five (5) years after the termination,
cancellation, or expiration of this Agreement.

        15.03    Standard of Care.    The Parties acknowledge the sensitive and
secret nature of the Confidential Information they will have access to and agree
that they will treat such Confidential Information as strictly confidential and
will exercise the same degree of care in the protection of the Confidential
Information as they each exercise with respect to their own proprietary property
and trade secrets, but in no event less than a reasonable degree of care given
the nature of the Confidential Information.

        15.04    Permitted Disclosures.    The Party receiving Confidential
Information (Receiving Party) will be permitted to disclose relevant aspects of
the disclosing Party's (Disclosing Party) Confidential Information to its
officers, directors, agents, professional advisors, subcontractors and employees
who are under a legal obligation or agreement to maintain the confidentiality of
information designated as Confidential Information by the Party. Such disclosure
will only be permitted to the extent that it is reasonably necessary for the
performance of the Receiving Party's duties and obligations or the
determination, preservation or exercise of the Receiving Party's rights and
remedies under this Agreement; provided that, the Receiving Party will undertake
all reasonable measures to ensure that Confidential Information of the
Disclosing Party is not disclosed or duplicated in contravention of the
provisions of this Agreement by such officers, directors, agents, professional
advisors, subcontractors and employees. The implementation of such measures
shall not diminish the Receiving Party's responsibility.

        15.05    Compliance with Legal Process.    The obligations in this
Section will not restrict any disclosure required pursuant to any Law (provided
that the Receiving Party gives prompt Notice to the Disclosing Party of such).
In the event the Receiving Party receives a subpoena or other validly issued
administrative or judicial process requesting the Disclosing Party's
Confidential Information, the Receiving Party will provide prompt actual Notice
of receipt and a copy of the subpoena or other document(s) to the Disclosing
Party. The Disclosing Party will have the opportunity to intervene in the
proceeding before any deadline for complying with the subpoena or other process.
The Receiving Party will not comply with such subpoena or other process until
the earlier to occur of receiving written Notification from the Disclosing Party
that it may proceed, receiving an order from a court or other administrative or
judicial body not to disclose, or the deadline for complying with any portion or
all of the process. The Parties (including their Affiliates) may disclose
information to the extent revealed to a government agency with regulatory or
oversight jurisdiction over the Party or its Affiliate, or in the Party's or its
Affiliate' regulatory responsibilities over members, associated persons,
issuers, or other market participants or transactions under the Exchange Act of
1934 or other applicable Law.

        15.06    Exceptions.    The obligation of non-disclosure shall not
extend to: (1) information that is already in the possession of the Party and
not under a duty of non-disclosure; (2) information that is revealed or
generally known within the industry or to the public; or (3) information that is
revealed to the Party by a third Person—unless the Party knows that such Person
is under a duty of non-disclosure.

13

--------------------------------------------------------------------------------


        15.07    Unauthorized Acts.    Without limiting either Party's rights in
respect of a breach of this Article, the Receiving Party will:

        (1)  promptly Notify the Disclosing Party of any unauthorized
possession, use or knowledge, or attempt thereof, of the Disclosing Party's
Confidential Information by any person or entity that may become known to
Receiving Party;

        (2)  promptly furnish to the Disclosing Party full details of the
unauthorized possession, use or knowledge, or attempt thereof, and assist the
Disclosing Party in investigating or preventing the recurrence of any
unauthorized possession, use or knowledge, or attempt thereof, of the Disclosing
Party's Confidential Information;

        (3)  cooperate with the Disclosing Party (at the Disclosing Party's
expense) in any litigation and investigation against third Persons deemed
necessary by the Disclosing Party to protect its proprietary rights (such
cooperation will not require, nor shall be deemed to be, a violation of any
legal privilege); and

        (4)  promptly use its commercially reasonable efforts (acknowledging
that its previous efforts were inadequate) to prevent a recurrence of any such
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information.

        15.08    Copies of Information.    NASD will, upon Nasdaq's reasonable
request provide Nasdaq with (i) a copy of Nasdaq Information in NASD's
possession.; and (ii) a copy or original of the Nasdaq Information (including
email messages) as may be required to comply with Section 15.10 of this
Agreement. Nasdaq will, upon NASD's request in accordance with Section 15.10 of
this Agreement, provide NASD with a copy of NASD Information (which may include
Nasdaq Information), in Nasdaq's possession.

        15.09    Retention and Use of Confidential Information After
Termination.    Notes and other documents referencing or relating to the
information, documents, data, records, documentation or other property supplied
by the other Party may be made and kept by the Parties, but will continue to be
governed by the Confidentiality provisions of this Agreement until they are
destroyed. A Party shall also have the right to retain and use information of
the other Party including Nasdaq Information, to comply with any government or
regulatory requirements (including any SEC approved document retention plan); in
legal actions; for contract obligations that may survive the SLA termination
date; tax, insurance and insurance claims, and financial record keeping and
audit purposes, but only for the period required by such, and may only use such
information for the purposes required by such, and provided that prior to any
disclosure of such information (unless subject to Section 15.05) the Party will
Notify the other Party and permit an opportunity to intervene to protect its
interests.

14

--------------------------------------------------------------------------------

        15.10    Disclosure and Use of Information.    Each party agrees that
access to, or use of, the other Party's Information or Confidential Information
will be limited to compliance with any government or regulatory requirements
(including any SEC approved document retention plan); legal actions; contract
obligations; tax, insurance and insurance claims; legally required financial
record keeping and audit purposes; and to facilitate corporate operations. The
parties agree, however, that no use or access will be granted to the American
Stock Exchange or to other third Persons (except as provided in this Agreement,
for example for regulatory purposes or to sub-contractors who provide the
Services).

        15.11    Intellectual Property.    All Intellectual Property Rights
associated with the Confidential Information, including without limitation,
patent, trademark, copyright, trade secret rights, and moral rights will remain
in the Party, person, or entity owning the Confidential Information.

        15.12    Costs.    Each Party will bear any cost it incurs as a result
of its compliance with this Section 15.

SECTION 16    REPRESENTATIONS AND WARRANTIES.

        16.01    Each Party represents and warrants that:    

        (1)  It is a corporation duly incorporated, validly existing and in good
standing under the Laws of Delaware;

        (2)  It has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement;

        (3)  the execution, delivery and performance of this Agreement (a) has
been duly authorized and (b) will not conflict with, result in a breach of or
constitute a default under any other agreement to which it is a party or by
which it is bound;

        (4)  It is duly licensed, authorized or qualified to do business and is
in good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on its ability to fulfill its obligations under this Agreement;

        (5)  there is no outstanding litigation, arbitrated matter or other
dispute to which it is a party which, if decided unfavorably to it, would
reasonably be expected to have a material adverse effect on its ability to
fulfill its obligations under this Agreement;

        (6)  it has the right, free and clear of any liens or encumbrances to
grant the rights and deliver the its Services to the other Party and perform its
obligations under this Agreement. Further, it warrants and represents that none
of the its Services violate any patent, copyright, trade secret, trademark,
trade dress, or other Intellectual Property Right of any third Person. It will
defend the other Party and the other Party's Indemnitees against any and all
third Person Claims relating to the violation of any patent, copyright, trade
secret, trademark, trade dress, or other Intellectual Property Right related to
the provision of its Services under this Agreement and agrees to hold harmless
and indemnify the other Party and the other Party's Affiliates and their
respective officers, directors, subcontractors, employees and agents
("Indemnitees"), against any and all Losses awarded or agreed to be paid such
third Person. Notwithstanding anything otherwise set forth in this Agreement, if
as a result of such third Person Claim, a Party can no longer provide its
Services, then, notwithstanding anything otherwise set forth in this Agreement,
it shall, at the receiving Party's option either replace such Service or be
responsible to the other Party for the cost of such replacement. Indemnification
will also extend to Claims against a Party or an Indemnitee as an aider, abetter
or contributing infringer.

15

--------------------------------------------------------------------------------




        (7)  It shall comply in all material respects with all Laws applicable
to it that are relevant to the provision of its Services, and, except as
otherwise provided in this Agreement, will obtain all applicable permits and
licenses required of it in connection with its obligations under this Agreement.

        16.02    DISCLAIMER.    EXCEPT AS SPECIFIED HEREIN, NEITHER NASDAQ NOR
NASD MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS
AGREEMENT AND EACH EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
SPECIFIC PURPOSE.

SECTION 17    DISPUTE RESOLUTION.

        17.01    Dispute Resolution.    This Section governs any dispute,
disagreement, claim or controversy between the parties arising out of or
relating to this Agreement, its breach validity, enforceability, or the
arbitration provisions (the Dispute). All Disputes will be submitted to the
following dispute resolution process:

        17.02    Negotiation.    In the event any Dispute arises out of or
relates to this contract, or the breach thereof, the Parties to this Agreement
shall use their best efforts to settle any Dispute through negotiation, as
provided below. The Parties will adhere to the following procedures in
conducting these negotiations:

        17.02.1    Project Manager Negotiations.    First, the Dispute will be
considered by the Project Managers, if any, selected by each Party pursuant to
Section 8.01 herein. These managers will meet and attempt to resolve the Dispute
within ten (10) business days of their being Notified of such matter. Each
Dispute where there is no meeting or that is not settled within such ten
(10) day period can thereafter be referred by either Party to the Program
Executives pursuant to the provisions of Section 17.02.2 herein.

        17.02.2    Program Executive Negotiations.    Second, the Dispute will
be considered by the each Party's Program Executive who will meet in an attempt
to resolve the Dispute within ten (10) business days of the completion of any
Project Manager Negotiations. Each Dispute where there is no meeting or that is
not settled within such ten (10) business day period can thereafter be referred
by either Party to Binding Arbitration pursuant to the provisions of
Section 17.03 herein.

        17.03    Binding Arbitration.    Absent settlement by negotiation (or
voluntary mediation if agreed to by the Parties), the Parties agree that final,
compulsory, binding arbitration will be the exclusive means of Dispute
resolution. The Parties may not commence arbitration until they have followed
the procedures set forth in Section 17.02. The Parties further agree that any
arbitration shall be held in New York, New York, and will be administered by the
AAA in accordance with its Commercial Arbitration Rules, and that judgment on
the award of the arbitrator(s) may be rendered in any court having jurisdiction
thereof. Unless otherwise agreed by the Parties, the arbitration shall be
conducted using the following procedure:

        (1)  Either Party may serve upon the other a Notice specifying the
nature of the Dispute, and demanding that the Dispute be submitted to
arbitration. The Notice may be made at any time after the date of the last
mediation session, if mediation was agreed to. The Parties will not file a
Notice after the date where applicable statutes of limitations or laches would
bar the institution of any proceedings. Each Party will use commercially
reasonable efforts (and shall allow the other Party to join) any third Person
that is indispensable to the arbitration. The arbitration shall proceed even if
the third Person refuses jurisdiction.

        (2)  In any Dispute involving aggregate damages of up to $500,000
(exclusive of Interest), the Parties will attempt to agree on a single
arbitrator within ten (10) days after receipt of service of

16

--------------------------------------------------------------------------------




the Notice referenced in herein, or such longer period as the Parties may agree.
Absent such agreement, the arbitrator will be selected by the AAA from its large
and complex case pool. Any Dispute in excess of $500,000 shall be decided by
three (3) arbitrators selected by the AAA from its large and complex case pool.

        (3)  The arbitrator(s) selected will have a background in, and knowledge
of, the subject matter of the Dispute. If arbitrator(s) with such experience are
not available, the arbitrator(s) will be selected by the AAA from available
arbitrators on its retired federal judge's pool.

        (4)  All discovery shall be completed within such time period as the
Parties may agree upon following the appointment of arbitrator(s). The
arbitrators will rule on any discovery disputes consistent with the Parties'
desire for an expedited arbitration, and their determination shall be
conclusive.

        (5)  The arbitrator(s) shall render a written decision within 30 days of
the end of the arbitration hearing. The decision or the arbitrator(s) shall be
Confidential Information. This Agreement will not prohibit either Party from
seeking judicial confirmation of the arbitrator(s)' award. A Party may file a
written request for judicial confirmation of the arbitrator(s)' decision anytime
after receipt of service of the award. Notice of filing shall comply with
requirements set forth in the Federal Rules of Civil Procedure and the Federal
Arbitration Act. Any challenge to, or appeal of, an arbitration decision or
proceeding on grounds required by the Federal or an applicable New York
Arbitration Act (other than entry or enforcement of an arbitration
award/judgment) shall be commenced within ninety (90) days of the arbitration
award and brought solely in the federal or local court(s) of and for the State
of New York.

        (6)  The foregoing procedures shall not preclude either Party from
(1) petitioning a regulatory body regarding a matter in question over which the
regulatory body has administrative jurisdiction; or (2) pursuing injunctions
before any administrative or judicial forum provided that all monetary and other
relief is submitted for arbitration, unless that would be prohibited by Law. The
Parties shall not submit claims for punitive damages, and do hereby waive any
right to the same and the arbitrators shall not be authorized to award punitive
damages.

        17.04    Continuity of Services.    Each Party acknowledges that the
timely and complete performance of its respective obligations pursuant to this
Agreement is critical to the business and operations of the other Party.
Accordingly, in the event of a Dispute, the Parties will continue to so perform
their respective obligations under this Agreement during the resolution of such
Dispute. Nothing in this Section will interfere with a Party's right to cancel
an applicable SLA for breach of a matter not in Dispute or upon the stated
expiration date of the applicable SLA.

SECTION 18    TERMINATION.

        18.01    Cancellation for Breach.    Either Party may cancel this
Agreement and/or any affected SLA due to a material breach by the other Party.
The Party aggrieved by the breach will give written Notice to the other Party
that this Agreement will be cancelled not earlier than thirty (30) calendar days
from its receipt of such Notice, and such Notice will state with specificity the
grounds for cancellation. If the breach is curable, without adversely affecting
the performance of the affected SLA and this Agreement, the Party in breach will
have the right to cure such breach, at its own expense, prior to the date stated
for cancellation.

        18.02    Bankruptcy or Insolvency.    A Party may elect to immediately
cancel this Agreement upon Notice, if a petition in bankruptcy has been filed
by, or against, the other Party (and such involuntary petition is not dismissed
with 60 days) or the other Party has made an assignment for the benefit of
creditors, or a receiver has been appointed for the other Party or any
substantial portion of other

17

--------------------------------------------------------------------------------


Party's property, or the other Party or its officers or directors takes action
approving or makes an application for any of the above.

        18.03    Performance Until Cancellation or
Termination.    Notwithstanding the delivery of a Notice of default or Notice of
termination or cancellation by either Party to the other, all obligations to
perform the Services and to pay for such Services will continue in effect and be
duly observed and complied with by both Parties until the effective date of any
termination or cancellation.

SECTION 19.    TERMINATION ASSISTANCE SERVICES.

        19.01    Termination Assistance Services.    In connection with the
termination, cancellation, or expiration of an SLA, the providing Party will
comply with the receiving Party's reasonable request to support the orderly
transition and migration from the providing Party to the receiving Party (or a
third Person services provider, the "Third Person Provider") of all Services
then being performed by the providing Party (the "Termination Transition"). The
Termination Transition will be provided during the Term of the applicable SLA,
or as otherwise stated there. Failure of the Receiving Party to initiate or
request transition services in a timely fashion will not extend the term of this
Agreement or result in an obligation of the Providing Party to continue to
provide services beyond the allowed termination date or extension date. The
receiving Party will cooperate in good faith with the providing Party in
connection with the providing Party' obligations under this Section 19.01 and
will perform its obligations under the Transition Plan; the quality and level of
performance during the Termination Assistance Period shall not be degraded by
the providing Party, unless agreed in the Transition Plan or between the
Parties. The providing Party will perform the following obligations (and such
other obligations as may be contained in the Transition Plan) at the receiving
Party's expense, unless otherwise stated below or in the Transition Plan. The
receiving Party acknowledges and agrees that, as indicated above, the providing
Party will have no obligation to provide any form of Termination Transition if
the providing Party cancels this Agreement for failure of the receiving Party to
pay an undisputed invoice.

        (a)    Transition Plan.    The providing Party and the receiving Party
may work together to develop a transition plan (the "Transition Plan") setting
forth the respective tasks to be accomplished by each Party in connection with
the Termination Transition and a schedule pursuant to which such tasks are to be
completed. While a Transition Plan is being created and agreed to by the
Parties, if the parties decide not to create a formal Transition Plan, or if no
Transition Plan is put into place, the providing Party will perform such
transition assistance Services subject to the terms of this Section, as are
reasonably requested by the receiving Party.

        (b)    Specifications.    The providing Party will, upon the receiving
Party's request, provide the receiving Party with reasonably detailed
specifications for the hardware and software, development/maintenance tools, and
other Services needed by the receiving Party (or the Third Person Provider) to
properly provide the Services then being performed by the providing Party.

        (c)    Third Person Contracts.    Upon the receiving Party's request,
with respect to any third Person contracts needed by the providing Party to
provide the Services, the providing Party will reasonably assist the receiving
Party in the receiving Party's acquisition of any necessary rights under those
contracts, or from the third Person, but will not guarantee the performance of
such third Person after the termination, cancellation, or expiration of the
applicable SLA.

        (d)    Training.    The providing Party will provide appropriate
training for the employees of the receiving Party (or the Third Person Provider)
who will be assuming responsibility following the Termination Transition for
operation of the Services then being used by the providing Party in performing
the Service.

18

--------------------------------------------------------------------------------




        (e)    Other Services.    The providing Party will provide, and the
receiving Party shall pay for (as provided in Section 19.01(h), below) any
Services reasonably requested by the receiving Party in order to facilitate the
transfer of the Services to the receiving Party or another service provider
designated by the receiving Party.

        (f)    Disclosure of Information.    Notwithstanding anything to the
contrary in this Agreement, the providing Party will not be required to disclose
any of its proprietary information, whether in the nature of a trade secret,
software or otherwise, to the Third Person Provider except to the extent that
the receiving Party is entitled to such information under this Agreement. Prior
to providing any termination assistance to the Third Person Provider, the
receiving Party will cause the Third Person Provider to provide the providing
Party with written assurances, in form and substance reasonably satisfactory to
the providing Party, that the Third Person Provider (i) will maintain at all
times the confidentiality of any the providing Party proprietary information
disclosed or provided to, or learned by, the Third Person Provider in connection
therewith and (ii) will use such information exclusively for the purposes for
which the receiving Party is authorized to use such information pursuant to this
Agreement.

        (g)    Charges.    For so long as this Agreement and the applicable SLA
remains in effect and during the Termination Transition but subject to the last
two sentences of this Section 19.01(h), the receiving Party will pay to the
providing Party the charges set forth in the applicable SLA. If the Termination
Transition provided by the providing Party under this Section 19.01 requires
personnel or other resources in excess of those resources then being provided by
the providing Party under the applicable SLA, the receiving Party will pay the
providing Party for such additional resources at the providing Party' then
current billing rates, if set forth in the applicable SLA, or, if not so set
forth, at the providing Party' then current commercial billing rates, on such
periodic basis as the Parties agree in writing. Notwithstanding anything to the
contrary in this Agreement, if cancellation is due to the receiving Party
breach, all charges to be paid by the receiving Party to the providing Party
during the Termination Transition will be paid on a monthly basis in advance.

        Any continuation of the provision of these Services beyond the Term will
be on such terms as the Parties may mutually agree upon. A Party will have no
obligation to continue to provide these Services beyond the Term.

SECTION 20    INDEMNIFICATION.

        20.01    Indemnification.    Each Party agrees to indemnify and hold
harmless the other Party and its Indemnitees against all Losses arising or
related to awarded to, or from settlements with any third Person relating to the
breach by the indemnifying Party of any terms, provisions, covenants, warranties
or representations contained herein and/or in connection with its performance of
this Agreement or any provision hereof. Each Party further agrees that it will
indemnify and hold harmless the other Party and its Indemnitees from and against
all Losses and Claims and all direct costs and expenses incurred by the Party
(including reasonable attorney's fees) resulting from, related to or arising out
of the Services furnished under this Agreement to the extent that such costs and
expenses are incurred as a result of the negligence or willful misconduct of the
providing Party. NASD agrees to indemnify and hold harmless Nasdaq against any
and all Claims, Losses and expenses (including reasonable attorneys' fees)
arising from or in connection with any Claim, arising or related directly to:
(i) NASD's misuse of Nasdaq Information or Confidential Information furnished
pursuant to the provisions of this Agreement.

        20.02    Physical Injuries.    Each Party will be solely responsible for
any physical injuries, including death, to persons and any damage to tangible
personal or real property occurring on account of or in connection with its
operations and in performance of this Agreement and will indemnify and hold
harmless the other Party and its Indemnitees from any and all Loss and liability
related thereto,

19

--------------------------------------------------------------------------------


including: (i) liability for the payment of workers compensation and disability
benefits; (ii) any and all claims on account of such injuries to persons or
physical damage to property; and (iii) all costs and expenses in suits
(including reasonable attorney's fees and costs) that may be brought against the
other Party or its Indemnitees on account of any such injuries to persons or
physical damage to property, provided, however, that a Party will not be
obligated to indemnify and hold harmless the other Party or any Indemnitee from
any Loss or liability arising out of injuries or damage caused by or resulting
from the negligence of the Party or its Indemnitee.

        20.03    Procedures.    (1). The Party or Person claiming
indemnification under this Section will promptly Notify the other Party (not
later than fifteen (15) calendar days after the Party claiming indemnification
has received Notice of a Claim or has been served with a complaint or other
process) when it has knowledge of circumstances or the occurrence of any events
that are likely to result in a Claim or an indemnification obligation.

        (2).  Upon request, and to the extent permitted by applicable Law, the
indemnifying Party will have the right to defend, settle, or compromise any such
suit or proceeding, at its expense, provided that: (A) it demonstrates to the
satisfaction of the Party claiming indemnification that it is financially able
to defend such action and to pay any Losses; (B) counsel retained by it are
reasonably satisfactory to the Party claiming indemnification; and (C) that no
settlement will be made which imposes any obligations on (other than the payment
of money which is made by the indemnifying Party on behalf of the indemnified
Party), or is prejudicial to, the Party claiming indemnification, without the
prior consent of the Party claiming indemnification, which consent will not be
unreasonably withheld.

        (3).  The Party or Person claiming indemnification will reasonably
cooperate with the other Party in the defense of any such Claim, and the other
Party will reimburse the Party or Person claiming indemnification for its
reasonable expenses with respect thereto. Such cooperation will include, but not
be limited to, the making of statements and affidavits, attendance at hearings
and trials, production of documents, assistance in securing and giving evidence
and obtaining the attendance of witnesses. The Party or Person claiming
indemnification will not be required to waive its attorney-client or other
privileges.

        (4).  Failure by the Party or Person claiming indemnification to
promptly Notify the other Party as required by this subsection will not
invalidate the claim for indemnification, unless such failure has a material
adverse effect on the Claim. In addition, the Party claiming indemnification
will be responsible for any Claims or Losses which could have been avoided or
mitigated by prompt Notice as required by this subsection.

        20.04    No Third Person Beneficiaries.    Nothing in this Agreement
will entitle any Person or entity to any rights as a third-party beneficiary
under this Agreement.

SECTION 21    DAMAGES.

        21.01    Direct Damages.    Neither of the Parties (including its
Affiliates) will be liable to the other or any other Person for any direct
damages arising out of or relating to its performance or failure to perform
under this Agreement in excess of an amount equal to the amount payable by
Nasdaq for Services rendered to it under this Agreement.

        21.02    Consequential Damages.    Neither of the Parties (including its
Affiliates) will be liable for any punitive, indirect, incidental, special,
consequential damages, lost profits, opportunity, or savings, arising out of or
relating to its performance or failure to perform under this Agreement, even if
such Party (or its Affiliate) has been advised of the possibility of such Losses
or damages.

        21.03    Exclusions.    The limitations or exculpations of liability set
forth in Sections 21.01 and 21.02 herein will not apply to: (i) indemnification
Claims; or (ii) breaches of Sections 10 (Nasdaq

20

--------------------------------------------------------------------------------


Information) or 15 (Confidential Information) herein; (i) damage to persons or
tangible personal or real property; (ii) gross negligence or willful tortious
misconduct.

        21.04    Allocation of Risk.    THE PARTIES UNDERSTAND AND AGREE THAT
THE PRICING UNDER THIS AGREEMENT, INCLUDING THE PRICING FOR THE SERVICES,
REASONABLY REFLECTS THE ALLOCATION OF RISK AND LIMITATION OF LIABILITY SET FORTH
IN THIS AGREEMENT.

SECTION 22    INSURANCE.

        22.01    Insurance.    During the Term and the provision of any
termination assistance Services pursuant to Section 19.02 herein,, NASD will
obtain, at its own expense, and keep in full force and effect the minimum
insurance coverage set forth below. NASD's insurance will be written by one or
more acceptable insurance companies that are licensed in the states where the
Services are provided. Acceptable insurance companies must have a policy holder
rating ("Best Rating") of at least an "A-" and be assigned a financial size
category of at least a Class VIII as rated in the most recent edition of "Best's
Key Rating Guide."

        (1)  Workers Compensation Insurance in the minimum statutory amount
covering all persons employed, directly or indirectly, in connection with any
work performed by the party or for any repair or alteration required by the
Party.

        (2)  Employers Liability insurance of not less than $100,000 each
accident, $100,000 disease each employee and $500,000 aggregate policy limit for
disease.

        (3)  Commercial General Liability insurance of not less than $10,000,000
per occurrence for bodily or personal injury (including death) and property
damage.

        (4)  All Risk Property Insurance coverage in an amount adequate to cover
the cost of replacement of all personal property, decorations, trade fixtures,
furnishings, improvements and betterments, and supplies of the Party procuring
such policy without deduction for depreciation.

        (5)  Automobile Liability insurance for owned, non-owned and hired
vehicles with a combined single limit of $10,000,000 for bodily injury and
property damage naming the other Party as an additional insured.

        (6)  Professional liability insurance covering the errors and omissions
committed by the policyholder in connection with this Agreement in an amount not
less than $10,000,000.

        (7)  Umbrella Liability insurance written over the Employers Liability,
Automobile Liability and CGL policies in the amount of $10,000,000.

        (8)  Fidelity and Computer Crime Insurance for the dishonest acts of its
employees in the amount of $10,000,000.00 for each Loss or series of related
Losses. The Party receiving Services from the policyholder will be listed as a
Loss Payee as its interests may appear regarding Fidelity and Crime Insurance.
However, Losses otherwise payable to the Party receiving Services under such
Fidelity and Crime insurance will be reduced by 50 percent whenever such covered
dishonest acts involve both the Party providing the services and the party
receiving such Services.

        22.02    Insurance Documentation.    NASD will furnish to Nasdaq
certificates of insurance (on Accord forms) evidencing all coverage referenced
in Section 22.01 herein prior to the Effective Date. In the event that Nasdaq is
entitled to coverage as an additional insured under NASD's Commercial General
Liability, Automobile Liability or Umbrella Liability policies, NASD will allow
Nasdaq named as an additional insured to view such policy(ies). NASD will also
work closely with the Nasdaq or its outside counsel to validate any claims that
may be covered by such NASD's insurance policies. All certificates of insurance
will include a provision whereby thirty (30) days prior written Notice must be

21

--------------------------------------------------------------------------------

received by the party listed as an additional insured prior to coverage
cancellation or material alteration of the coverage by either the policyholder
or the applicable insurer. NASD will add the Nasdaq as an additional insured on
its policies (except for its professional liability, property, workers
compensation and crime insurance).

SECTION 23.    MISCELLANEOUS PROVISIONS.

        23.01    Assignment.    Except as set forth below, neither Party may
assign this Agreement without the prior written consent of the other Party,
which consent will not be unreasonably withheld, conditioned or delayed. This
Agreement, an SLA, and the Services may be, in whole or in part, assigned to or
shared by the receiving Party with its Affiliate(s), without the other Party's
prior consent. Where the providing Party undergoes or undertakes a merger,
acquisition, change of ownership control, sale of substantial relevant assets,
spin off or sale of an Affiliate, or similar transaction, it may assign this
Agreement, in whole or in part, to the resulting entity or such other Affiliated
entity as may be necessary to accomplish this change of control, without the
other Party's prior written consent, provided that the providing Party will:
undertake all commercially reasonable efforts to segregate Nasdaq Information in
order to protect against its unauthorized disclosure; (2) not assign any right
or obligation related to a Service to be furnished by it under this Agreement
(including the right to provide the Service to the receiving Party) to Third
Parties Who Operate a Market; (3) undertake all commercially reasonable efforts
to prevent the unauthorized disclosure of the receiving Party's Confidential
Information to Third Parties Who Operate a Market; and (iv) not use the
Confidential Information of the receiving Party to benefit Third Parties Who
Operate A Market without the express prior written permission of the receiving
Party. The Providing Party will provide the receiving Party with at least sixty
(60) days prior written notice of its merger, acquisition, change of ownership
or control, sale of substantial relevant assets, spin off or sale of an
Affiliate, or a similar transaction and the receiving Party shall have the right
to terminate any or all services within such sixty (60) day period or as
otherwise provided in this Agreement. The consent of a Party to any assignment
of this Agreement will not constitute such Party's consent to further
assignment. This Agreement will be binding on the Parties and their respective
successors and permitted assigns. Any assignment in contravention of this
subsection will be void. "Third Parties Who Operate a Market" shall mean those
Persons other than the NASD who operate (including who plan, develop, test,
operate, and maintain the market systems and services) a securities or other
financial instruments market; Third Parties Who Operate a Market includes NASD
Affiliates (e.g. Amex) that operate a market but does not include NASD
Affiliates who regulate a market or operate regulatory facilities.

        23.02    Notices.    All Notices (and other communications required or
permitted to be given under this Agreement in writing) will be in writing and
will be deemed to have been duly given upon (i) actual receipt by the notified
Party or (ii) constructive receipt (as of the date of the Party's signature

22

--------------------------------------------------------------------------------


or first refusal to sign the return receipt) if sent by certified mail or
overnight delivery service, return receipt requested, to the following
addresses:

  (a) If to NASD:
 
 
NASD, Inc.
1735 K Street, N.W.
Washington, D.C. 20006
Attn: Michael D. Jones—Chief Administrative Officer
 
 
With, in the case of Notice of breach or default, a required copy to:
National Association of Securities Dealers, Inc.
1735 K Street, N.W.
Washington, D.C. 20006
Attn: Office of General Counsel—Contracts Group
 
(b)
If to Nasdaq:
 
 
The Nasdaq Stock Market, Inc.
One Liberty Plaza
165 Broadway
New York, New York 10006
Attn: David Warren—Executive Vice President and Chief Financial Officer.
 
 
With, in the case of Notice of breach or Dispute, a required copy to:
The Nasdaq Stock Market, Inc.
1801 K Street, N.W.
Washington, D.C. 20006
Attn: Office of General Counsel—Contracts Group

        Either Party may change its address for notification purposes by giving
the other Party ten (10) days prior written Notice of its new address.

        23.03    Counterparts.    This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
taken together shall constitute one single agreement between the Parties.

        23.04    Relationship.    The Parties intend to create an independent
contractor relationship and nothing contained in this Agreement will be
construed to make either Nasdaq or NASD partners, joint venturers, principals,
or employees of the other. Each Party and its personnel, in performance of this
Agreement, are acting as independent contractors and not as employees of the
other. Neither Party will have any right, power or authority, express or
implied, to bind the other.

        23.05    Severability.    If any provision of this Agreement is held by
a court of competent jurisdiction to be contrary to Law, then the remaining
provisions of this Agreement, if capable of substantial performance, will remain
in full force and effect.

        23.06    Waiver.    No failure on the part of NASD or Nasdaq to
exercise, no delay in exercising, and no course of dealing with respect to any
right, power, or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any such right, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power, or privilege under this Agreement.

        23.07    Remedies Cumulative.    Except as otherwise set forth in this
Agreement, no right or remedy herein conferred upon or reserved to either Party
is intended to be exclusive of any other right or remedy, and each and every
right and remedy will be cumulative and in addition to any other right or remedy
under this Agreement, or under applicable Law, whether now or hereafter
existing.

23

--------------------------------------------------------------------------------


        23.08    Entire Agreement.    This Agreement and the Exhibits and SLAs
to this Agreement represent the entire agreement between the Parties with
respect to its subject matter, and there are no other representations,
understandings or agreements between the Parties relative to such subject
matter.

        23.09    Amendments.    No amendment to, or change, waiver or discharge
of, any provision of this Agreement will be valid unless in writing and signed
by an authorized representative of each of the Parties.

        23.10    Survival Of Provisions.    The terms of this Agreement apply to
those rights that survive any cancellation, termination, expiration, or
rescission, namely—Confidentiality, Non-use of Names and Marks, obligations that
require indemnification and any warranties. Payment obligations of one Party to
the other arising prior to the cancellation, termination, expiration, or
recession of this Agreement will survive the expiration of termination,
cancellation, or expiration of this Agreement.

        23.11    Governing Law.    This Agreement will be deemed to have been
made in the State of New York and will be construed and enforced in accordance
with, and the validity and performance hereof will be governed by, the Laws of
the State of New York, without reference to its principles of conflicts of Laws.
The Parties hereby consent to submit to the jurisdiction of the federal or state
courts of or located in the City of New York in connection with any action or
proceeding instituted relating to this Agreement.

        23.12    Covenant of Further Assurances.    Nasdaq and NASD covenant and
agree that, subsequent to the execution and delivery of this Agreement and,
without any additional consideration, each of Nasdaq and NASD will execute and
deliver any further legal instruments and perform any acts that are or may
become necessary to effectuate the purposes of this Agreement.

        23.13    Export.    Nasdaq and NASD agree that they each will comply
with all applicable export Laws and regulations of the United States. Each Party
will cooperate with the other Party in connection the requirements of this
Section, including promptly furnishing any end-user certificates, affidavits
regarding re-export or other applicable certificates or documents.

        23.14    Authorization.    This Agreement will not be binding upon the
Parties unless executed by an authorized officer of NASD and Nasdaq. Nasdaq and
NASD and the persons executing this Agreement represent that such persons are
duly authorized by all necessary and appropriate corporate or other action to
execute this Agreement on behalf of NASD and Nasdaq.

        23.15    Interpretation.    The masculine, feminine or neuter gender and
the singular or plural number will be deemed to include the other gender or
numbers where the context so indicates or requires. Unless otherwise expressly
provided, references to days, months or years are to calendar days, months or
years. Person or persons includes individuals, partnerships, corporations,
government agencies or other entities. Words or phrases with initial capital
letters have the definition regardless of the part of speech.

        IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement
to be signed and delivered by their duly authorized representative.


National Association of Securities
  Dealers, Inc. (NASD)
 
The Nasdaq Stock Market, Inc.
(Nasdaq)
By:
/s/  MICHAEL D. JONES      
 
By:
/s/  DAVID P. WARREN        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Name:
/s/  MICHAEL D. JONES      
 
Name:
/s/  DAVID P. WARREN        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Title:
SE VP and CAO
 
Title:
EVP and CFO  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Date:
2/6/03
 
Date:
3/14/03  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



TABLE OF EXHIBITS
W I T N E S S E T H
